Citation Nr: 1436921	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-48 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Service connection for bilateral hearing loss. 

2.  Service connection for an acquired psychiatric disorder.

3.  Service connection for a lumbar spine disorder.

4.  Service connection for a thoracic spine disorder.

5.  Service connection for a cervical spine disorder. 

6.  Service connection for hypercholesterolemia.

7.  Service connection for peripheral neuropathy of the bilateral upper and lower extremities. 

8.  Service connection for peripheral radiculopathy of the bilateral upper and lower extremities. 

9.  Service connection for diabetes mellitus. 

10.  Service connection for sleep apnea. 

11.  Service connection for a skin disorder.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1972 to December 1972.  He had additional reserve service in the National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, the Commonwealth of Puerto Rico.  

In a June 2013 decision, the Board denied the appeals for service connection for an acquired psychiatric disorder, a lumbar spine disorder, a thoracic spine disorder, a cervical spine disorder, hypercholesterolemia, bilateral hearing loss, peripheral neuropathy of the bilateral upper and lower extremities, peripheral radiculopathy of the bilateral upper and lower extremities, diabetes mellitus, sleep apnea, and a skin disorder, and entitlement to a TDIU.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court granted the Parties' Joint Motion for Remand (JMR), vacated the June 2013 Board decision, and remanded all the issues on appeal to the Board for additional action.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.    

The issues of service connection for an acquired psychiatric disorder, a lumbar spine disorder, a thoracic spine disorder, a cervical spine disorder, hypercholesterolemia, peripheral neuropathy of the bilateral upper and lower extremities, peripheral radiculopathy of the bilateral upper and lower extremities, diabetes mellitus, sleep apnea, and a skin disorder as well as the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current bilateral hearing loss disability for VA compensation purposes.

2.  The Veteran had exposure to acoustic trauma in service.

3.  The Veteran's right ear hearing loss preexisted service as it was noted upon service entrance, but left ear hearing loss did not preexist service as it was not noted upon service entrance. 

4.  The preexisting right ear hearing loss was permanently worsened during service, to include service in the National Guard. 

5.  The Veteran had chronic symptoms of left ear hearing loss during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting service connection for bilateral hearing loss.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  Active military, naval, or air service includes any period of active duty for training (ACDUTRA), during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  
38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2013).  

Certain evidentiary presumptions such as the presumption of soundness or the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2013).  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period). 

Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b),  3.307, and 3.309  apply to the claim for service connection for bilateral hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and Sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For purposes of this claim, the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

Service Connection for Bilateral Hearing Loss

Right Ear Hearing Loss

The Veteran contends that right ear hearing loss worsened due to in-service exposure to acoustic trauma.  Specifically, the Veteran states that he was exposed to noise from gunfire while performing his duties as an infantryman during active and reserve service.  The Veteran asserted that such in-service noise exposure aggravated his right ear hearing loss.

At the outset, while some records have been associated with the claims file, the record reflects that the remaining service personnel records and service treatment records are not available.  See December 2009 formal finding of unavailability of service personnel records and February 2010 formal finding of unavailability of service treatment records.  

The Board finds that the Veteran has a current disability of right ear hearing loss.  A June 2011 VA audiological examination report showed that the Veteran has a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Board finds that the Veteran's right ear hearing loss preexisted service and was "noted" upon service entrance.  The February 1972 service enlistment examination showed that the Veteran had right ear hearing loss that was not within normal ranges.  The Veteran had right ear pure tone thresholds of 35 decibels at 500 Hertz and 30 decibels at 1000 Hertz.  These thresholds are demonstrative of right ear hearing loss prior to service that had already exceeded the normal range.  See Hensley, 5 Vet. App. at 157.  Therefore, the Board finds that right ear hearing loss was "noted" upon entry into active service.  38 C.F.R. § 3.304(b).  As the right ear hearing loss was noted at service entrance, the presumption of soundness at entry into active service does not attach to the right ear 38 U.S.C.A. § 1111.  Because the Veteran's pre-existing right ear hearing loss disorder was noted at the time of entry into service, service connection for right ear hearing loss may be granted only if it is shown that the right ear hearing loss disorder worsened in severity beyond its natural progression during service, i.e., was aggravated by service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.
	
After review of all the lay and medical evidence of record, the Board finds that the evidence is in relative equipoise as to whether the preexisting right ear hearing loss was aggravated by (worsened during) military service, to include service in the National Guard.      

The Board finds that the Veteran had in-service noise exposure.  Service personnel records show that the Veteran was a light weapons infantryman during the period of active service and was an antiarmor weapon infantryman and an indirect fire infantryman during service in the National Guard, and, therefore, had in-service noise exposure from weapon-fire.  

At the December 1972 active service separation, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10

5

At an August 1978 National Guard reenlistment examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
10
20
15

At a May 1983 National Guard quadrennial examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
10
10
10

At an October 1988 National Guard quadrennial examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
20
25
25

At an April 1992 National Guard quadrennial examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
25
20

While the Veteran denied hearing loss on the December 1972, August 1978, May 1983, October 1988, and April 1992 reports of medical history, the clinical evidence as outlined above indicates that the Veteran's preexisting right ear hearing loss underwent permanent worsening during the Veteran's service, to include service in the National Guard.  

The Board finds that the June 2011 VA opinion is inadequate for purposes of deciding service connection for right ear hearing loss.  The VA examiner explained that the Veteran had been presenting with fluctuating hearing loss since 1972 and that no prior exam was found to evidence if the Veteran presented with normal hearing before 1972.  As such, the VA examiner concluded that he could not resolve this issue without resorting to mere speculation.  The VA examiner did not provide an opinion as to aggravation of the preexisting right ear hearing loss.  Accordingly, this opinion has no probative value for purposes of deciding service connection for right ear hearing loss. 

Resolving any reasonable doubt in favor of the Veteran, the Board finds that the preexisting right ear hearing loss underwent aggravation by (worsening beyond its normal progression during) service to warrant service connection for the right ear hearing loss.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Left Ear Hearing Loss 

The Veteran contends that service connection is warranted for left ear hearing loss as a result of in-service noise exposure.  Specifically, the Veteran states that he was exposed to noise from gunfire while performing his duties as an infantryman.  The Veteran states that he started having left ear hearing loss during service as a result of such in-service noise exposure.  

The Board finds that the Veteran has a current disability of left ear hearing loss.  A June 2011 VA audiological examination report showed that the Veteran has a left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran had chronic symptoms of left ear sensorineural hearing loss during service.  The Board also finds that left ear hearing loss was not noted upon entry into active service because audiometric measurements were within normal limits at the February 1972 entrance examination.  See Hensley at 157.  Therefore, the presumption of soundness at entry into active service attaches to the left ear.  
38 U.S.C.A. § 1111.  The Veteran has asserted that he started experiencing left ear hearing loss during service and that his left ear hearing continued to deteriorate since service.  The Board finds the Veteran's assertions to be credible because they are consistent with the evidence of record.  Comparing the Veteran's service enlistment examination versus service separation examination shows a threshold shift in left ear audiometric measurements.  Moreover, the Veteran had noise exposure during active duty and during approximately 264 of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service while serving in the National Guard for about 22 years.  The record also reflects that the Veteran did not have any history of occupational or recreational noise exposure.  See June 2011 VA examination report.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had chronic symptoms of left ear sensorineural hearing loss during service.

While the Veteran denied hearing loss on the December 1972 report of medical history upon service separation, the clinical evidence as outlined above indicates that there was a threshold shift in left ear audiometric measurements between service entrance and separation, which demonstrates chronic symptoms of left ear sensorineural hearing loss during active service.  

The Board finds that the June 2011 VA opinion is inadequate for purposes of deciding service connection for left ear hearing loss.  As explained above, the VA examiner noted that the Veteran had been presenting with fluctuating hearing loss since 1972, that no prior exam was found to evidence if the Veteran presented with normal hearing before 1972, and that he could not resolve this issue without resorting to mere speculation.  The VA examiner did not provide an opinion as to the etiology of the current left ear hearing loss.  Moreover, this opinion has no probative value because the Board is granting service connection on a presumptive basis because of chronic symptoms of left ear sensorineural hearing loss during service.

Because the Veteran had chronic symptoms of left ear sensorineural hearing loss during service, left ear sensorineural hearing loss is presumed to have been incurred in service to warrant service connection for the left ear hearing loss.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b), 3.309(a).  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

As noted above, the Court remanded the case to the Board in January 2014.  The Board finds that a remand is necessary to comply with the terms of the January 2014 JMR.

Pursuant to VA's duty to assist, VA will obtain relevant records in the custody of a Federal department or agency (e.g. VA treatment records) as well as records not in Federal custody (e.g., private medical records).  38 C.F.R. § 3.159(c)(1), (2) (2013).  In statements dated in December 2012 and March 2013, the Veteran indicated that he received treatment at the San Juan VA Medical Center.  Moreover, a July 2014 statement by the Veteran's attorney stated that the Veteran was still receiving treatment at the same VA Medical Center.  Accordingly, these medical records should be obtained.  

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the other remanded issues, and adjudication must be deferred pending completion of the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, entitlement to a TDIU is remanded to the AOJ for readjudication after all development related to all remanded issues is completed and all remanded issues have been readjudicated.

Accordingly, the issues of service connection for an acquired psychiatric disorder, a lumbar spine disorder, a thoracic spine disorder, a cervical spine disorder, hypercholesterolemia, peripheral neuropathy of the bilateral upper and lower extremities, peripheral radiculopathy of the bilateral upper and lower extremities, diabetes mellitus, sleep apnea, and a skin disorder as well as entitlement to a TDIU are REMANDED for the following actions:

1. The AOJ should contact the Veteran and request that he provide VA with the information and authorization necessary to obtain records related to all the claimed disorders from the date of service separation to the present; the Veteran should provide the name and address of the provider as well as dates of treatment for each of the claimed disorders.  Efforts to obtain all these records should be associated with the claims file and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  

2. After the development above is accomplished, readjudicate all the remaining claims for service connection on appeal.  If any of the benefits sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

3. After readjudicating all claims for service connection on appeal, readjudicate the issue of entitlement to a TDIU.  If a TDIU is not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


